Citation Nr: 0918278	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  05-37 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for service-
connected left knee disability, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1982 to November 
1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service the above-
referenced claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(c) (2008).

The Veteran is seeking a higher evaluation for his service-
connected left knee disability.  In an April 2009 Written 
Brief Presentation, he asserts that his knee condition has 
gotten worse since it was originally rated as 10 percent 
disabling, to include "flare ups," and that the medical 
evidence of record does not adequately reflect all aspects of 
his condition.  A remand is required in this case primarily 
to request additional evidentiary development.

With respect to the Veteran's claim, the file contains a 
November 2004 VA examination report, a November 2004 VA 
examination addendum, and a subsequent undated and unsigned 
VA joints examination report.  It has now been several years 
since the last dated evaluation and a matter critical to the 
adjudication of an increased rating claim is identifying the 
current level of disability.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994), (where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability).  Additionally, the Board notes 
that the most recent VA examination, performed subsequent to 
the November 2004 examination, is undated and not signed by a 
licensed medical professional.  Thus, it is unclear as to 
whether this examination report reflects a contemporaneous 
and full picture of the Veteran's current disability.  
 
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95 
(1995).  However, in this case, the Board believes that 
supplemental information is required prior to the 
adjudication of the claim on appeal and that a current 
evaluation of the Veteran's knee symptomatology would prove 
helpful in adjudicating the merits of the claim.  Moreover, 
and as discussed further below, the Board notes that medical 
evidence currently of record does not include sufficient 
information with which to evaluate the Veteran's disability 
under all pertinent diagnostic codes.  Thus, the Board finds 
it necessary to secure another examination to ascertain the 
current nature of the Veteran's left knee disability.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R § 3.159 (VA's duty to 
assist the veteran includes obtaining a thorough and 
contemporaneous evaluation where necessary to reach a 
decision on the claim.); Schafrath v. Derwinski, 1 Vet. App. 
585, 595 (1991) (where the record does not adequately reveal 
the current state of the claimant's disability, a VA 
examination must be conducted).

In this regard, the Board notes that the Veteran's left knee 
disability is currently rated under Diagnostic Code 5257, 
which provides the rating criteria for instability of the 
knee.  See Diagnostic Code 5257 (2008).  The medical evidence 
of record shows that the Veteran has also been diagnosed with 
degenerative joint disease of the left knee, which would 
possibly entitle him to separate disability ratings under 
additional diagnostic codes.  According to VAOPGPREC 9-98, 
when radiologic findings of arthritis are present, a veteran 
whose knee disability is evaluated under Diagnostic Codes 
5257 or 5259 is also entitled either to a separate 
compensable evaluation under Diagnostic Code 5260 or 5261, if 
the arthritis results in compensable loss of motion, or to a 
separate compensable evaluation under Diagnostic Code 5010 if 
the arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  VAOPGPREC 
9-98 
(1998); see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991) (finding that painful motion due to degenerative 
arthritis, established by X-ray, is deemed to be evidence of 
limitation of motion warranting a minimum compensable rating 
for the joint, even if there is no actual limitation of 
motion).  

A review of the medical evidence of record does not include 
adequate objective evidence as to whether the Veteran has any 
limitation of his left knee range of motion due to such 
factors as pain, weakness, or fatigability.  Overall, the 
medical evidence of record shows that the Veteran has some 
limitation of the left knee's range of motion, along with 
objective evidence of fatigue on repetitive use and pain upon 
palpation.  However, the November 2004 and the subsequent 
undated VA examination reports do not adequately discuss 
exactly how the Veteran's range of motion by affected is by 
fatigue- i.e. whether fatigue occurred upon flexion or 
extension.  Similarly, the aforementioned VA examination 
reports do not provide specific information as to whether the 
range of motion was limited to any extent due to pain, and if 
so, the exact degree at which pain was identified.  The 
November 2004 VA examination addendum is also lacking in this 
regard, as the examiner stated that he had to speculate in 
order to provide an estimate of the possible additional 
limitation of motion due to pain.  Overall, the Board finds 
the medical evidence to be insufficient to determine whether 
the Veteran has any additional manifestations of his left 
knee disability that may warrant additional compensation.  

The Board also notes that the medical evidence reflects the 
Veteran's consistent reports of experiencing "flare ups" of 
his left knee symptomatology.  In his April 2009 Written 
Brief Presentation, the Veteran requested that his disability 
be evaluated during a flare up so that any limitation of 
motion due to pain or swelling may be adequately assessed.  
As the claim is being remanded for additional development, 
the RO should attempt, to the extent possible, to schedule a 
VA examination for his left knee disability during when he is 
experiencing a flare up.  

Based on the foregoing, the Board believes that a remand is 
necessary to determine the current nature, extent, and 
severity of the Veteran's service-connected left knee 
disability, to include any possible limitation of motion due 
to pain, weakness, or fatigue, as well as any additional loss 
of motion or pain during periods of flare ups.  See C.F.R. § 
4.71a, Code 5257, 5260-5261 (2008); VAOPGCPREC 23-97 (July 1, 
1997) (separate ratings may be assigned on the basis of 
instability and limitation of motion due to pain).  See also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (examinations 
upon which the rating decisions are based must adequately 
portray the extent of functional loss due to pain "on use or 
due to flare-ups"); Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA orthopedic examination to assess 
the current nature and severity of his 
service-connected left knee disability.  
To the extent possible, the VA examination 
should be scheduled during at a time when 
the Veteran is experiencing a flare up of 
his left knee symptomatology.  The 
Veteran's claims file must be reviewed by 
the examiner in conjunction with 
conducting the examination.

The VA examiner should conduct all 
necessary testing, including range of 
motion studies (measured in degrees, with 
normal range of motion specified), and 
should review the results of any prior 
testing in conjunction with conducting the 
examination of the Veteran.  The examiner 
must determine whether there are objective 
clinical indications of pain or painful 
motion; weakened movement; premature or 
excess fatigability; or incoordination; 
and, if feasible, these determinations 
should be expressed in terms of the degree 
of additional range of motion loss due to 
such factors.  This includes instances 
when these symptoms "flare-up" or when 
the left knee is used repeatedly over a 
period of time.  This determination should 
also be portrayed, if feasible, in terms 
of the degree of additional range of 
motion loss due to these factors.

The examiner should also specify whether 
the Veteran has any instability in the 
knee and, if so, the severity thereof 
(e.g., slight, moderate or severe), and 
whether there are episodes of locking.  If 
an opinion cannot be rendered in response 
to these questions, the reason therefore 
should be explained.

A complete rational for all opinions 
should be provided by the examiner in a 
legible report. 

2.  The RO/AMC shall then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, he and his 
representative should be provided with a 
Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




